DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on July 28, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-12, 14-15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Burnham et al (US Pat. 6,616,434) in view of Altonen et al (PGPub 2013/0221575).
Regarding Claim 1, Burnham teaches a method of discontinuously introducing blowing agent into a discontinuous polymer foam processing system including an extruder (Abstract) comprising: 
providing a source (Fig. 1- source 21) configured to supply blowing agent to a flow restrictor (Fig. 1- restricting orifice 34) of a blowing agent introduction system (Col. 3, Lines 28-36);
measuring blowing agent pressure (Col. 3, Lines 36-47) upstream of the flow restrictor (Fig. 1- upstream pressure measuring device 36) and downstream of the flow restrictor (Fig. 1- upstream pressure measuring device 40);
changing pressure of the blowing agent upstream of the flow restrictor using a pressure regulator upstream of the flow restrictor (Col. 4, Lines 29-31) to control introduction of blowing agent into polymeric material in the extruder of the discontinuous polymer foam processing system (Col. 4, Lines 18-41);
wherein blowing agent is introduced into the polymeric material in the extruder when the pressure of the blowing agent upstream of the flow restrictor is greater than the pressure of the blowing agent downstream of the flow restrictor and blowing agent is not introduced into the polymeric material in the extruder when the pressure of the blowing agent upstream of the flow restrictor is less than the pressure of the blowing agent downstream of the flow restrictor (Col. 7, Lines 22-32);
wherein blowing agent flow into the extruder is not controlled by a shut-off valve (Col. 7, Lines 22-32- a shut off valve is not required);
wherein blowing agent is introduced into the polymeric material in the extruder during at least a portion of a plastication period of a molding cycle (Col. 2, Line 66- Col. 3, Line 1- blowing agent is introduced into a polymer processing apparatus during the molding process).

Burnham does not appear to explicitly teach the molding cycle time is less than 15 seconds.  
Altonen teaches an injection molding process (Abstract) wherein the molding cycle is between 2 and 15 seconds [0111] in order to provide a high production injection molding process with reduced cycle time and increased part quality [0112].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the molding process of Burnham to include a molding cycle time less than 15 seconds as taught by Altonen with reasonable expectation of success to provide a high production injection molding process with reduced cycle time and increased part quality [0112]. 

Regarding Claim 2, Burnham further teaches conveying polymeric material in a downstream direction in the extruder (Col. 3, Lines 13-18).

Regarding Claim 3, Burnham further teaches injecting polymeric material through an outlet of the extruder into a mold (Col. 3, Lines 24-27).

Regarding Claim 5, Altonen further teaches the molding cycle time is between 3 seconds and 15 seconds [0111].

Regarding Claim 6, Burnham further teaches blowing agent is not introduced into the polymeric material in the extruder during an injection period of a molding cycle (Col. 3, Lines 21-27- the system adds blowing agent and then extrudes the mixture).

Regarding Claim 8, Burnham further teaches measuring blowing agent temperature proximate the flow restrictor (Col. 3, Lines 48-56).

Regarding Claim 9, Burnham further teaches the flow restrictor comprises a hole (Fig. 1- orifice 34 (an orifice is a hole). 

Regarding Claim 10 and 11, Burnham further teaches calculating the rate and/or amount of blowing agent flow through the flow restrictor in response to inputs of the blowing agent pressure upstream of the flow restrictor and downstream of the flow restrictor and calculating the rate and/or amount of blowing agent flow through the flow restrictor in response to inputs of blowing agent temperature (Col. 4, Lines 6-17).

Regarding Claim 12, Burnham teaches a polymer foam processing system (Abstract) comprising:
a blowing agent source (Fig. 1- source 21); 
a blowing agent introduction system connected to the blowing agent source (Fig. 1- upstream end 30) and including: 
a flow restrictor (Fig. 1- orifice 34); 
a pressure regulating device upstream of the flow restrictor (Fig. 1- upstream pressure measuring device 36); 
a pressure measuring device upstream of the flow restrictor (Fig. 1- upstream pressure regulating device 38); 
a pressure measuring device downstream of the flow restrictor (Fig. 1- downstream pressure measuring device 40); and 
an extruder (Fig. 1- screw 14 and barrel 16) including a screw constructed and arranged to rotate within a barrel to convey polymeric material in a downstream direction (See Fig. 1), the barrel having a blowing agent port formed therein (Fig. 1- blowing agent port 22); and 
a mold connected to an outlet of the extruder (Claim 15- molding chamber fluidly connected to the outlet of the extruder), 
wherein the blowing agent introduction system is configured to introduce blowing agent into the polymeric material in the extruder when the pressure of the blowing agent upstream of the flow restrictor controlled by the pressure regulating device upstream of the flow restrictor (Col. 4, Lines 29-31) to be greater than the pressure of the blowing agent downstream of the flow restrictor and blowing agent is not introduced into the polymeric material in the extruder when the pressure of the blowing agent upstream of the flow restrictor is less than the pressure of the blowing agent downstream of the flow restrictor (Col. 7, Lines 22-32);
wherein blowing agent flow into the extruder is not controlled by a shut-off valve (Col. 7, Lines 22-32- a shut off valve is not required);
wherein blowing agent is introduced into the polymeric material in the extruder during at least a portion of a plastication period of a molding cycle (Col. 2, Line 66- Col. 3, Line 1- blowing agent is introduced into a polymer processing apparatus during the molding process).

Burnham does not appear to explicitly teach the molding cycle time is less than 15 seconds.  
Altonen teaches an injection molding process (Abstract) wherein the molding cycle is between 2 and 15 seconds [0111] in order to provide a high production injection molding process with reduced cycle time and increased part quality [0112].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the molding process of Burnham to include a molding cycle time less than 15 seconds as taught by Altonen with reasonable expectation of success to provide a high production injection molding process with reduced cycle time and increased part quality [0112]. 

Regarding Claim 14, Altonen further teaches the molding cycle time is between 3 seconds and 15 seconds [0111].

Regarding Claim 15, Burnham further teaches blowing agent is not introduced into the polymeric material in the extruder during an injection period of a molding cycle (Col. 3, Lines 21-27- the system adds blowing agent and then extrudes the mixture).

Regarding Claim 17, Burnham further teaches a temperature measuring device constructed and arranged to measure blowing agent temperature proximate the flow restrictor (Col. 3, Lines 48-56).

Regarding Claim 18, Burnham further teaches the flow restrictor comprises a hole (Fig. 1- orifice 34 (an orifice is a hole). 

Regarding Claim 19, Burnham further teaches a controller (Fig. 1- controller 44) configured to adjust the upstream pressure regulating device (Col. 3, Lines 29-33).

Regarding Claim 20 and 21, Burnham further teaches calculating the rate and/or amount of blowing agent flow through the flow restrictor in response to inputs of the blowing agent pressure upstream of the flow restrictor and downstream of the flow restrictor and calculating the rate and/or amount of blowing agent flow through the flow restrictor in response to inputs of blowing agent temperature (Col. 4, Lines 6-17).

Claim 7 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Burnham et al (US Pat. 6,616,434) in view of Altonen et al (PGPub 2013/0221575) and Choe et al (US Pat. 9,708,456).
Regarding Claim 7, Burnham and Altonen do not appear to explicitly teach diverting blowing agent flow to the extruder through a passageway back to the source.  Choe teaches a blowing agent delivery system that includes a bypass valve (Fig. 1- bypass valve 192) and bypass passageway (Fig. 1- bypass passageway 194) that diverts the blowing agent back to the source (Col. 6 lines 46-57) in order to have a constant blowing agent flow from the source and a discontinuous flow of blowing agent into the polymeric material (Col. 6, Lines 57-61).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Burnham and Altonen to include diverting blowing agent flow to the extruder through a passageway back to the source as taught by Choe with reasonable expectation of success to have a constant blowing agent flow from the source and a discontinuous flow of blowing agent into the polymeric material (Col. 6, Lines 57-61).

Regarding Claim 16, Burnham and Altonen do not appear to explicitly teach diverting blowing agent flow to the extruder through a passageway back to the source.  Choe teaches a blowing agent delivery system that includes a bypass valve (Fig. 1- bypass valve 192) and bypass passageway (Fig. 1- bypass passageway 194) that diverts the blowing agent back to the source (Col. 6 lines 46-57) in order to have a constant blowing agent flow from the source and a discontinuous flow of blowing agent into the polymeric material (Col. 6, Lines 57-61).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Burnham and Altonen to include diverting blowing agent flow to the extruder through a passageway back to the source as taught by Choe with reasonable expectation of success to have a constant blowing agent flow from the source and a discontinuous flow of blowing agent into the polymeric material (Col. 6, Lines 57-61).

Response to Arguments
Applicant's arguments filed July 28, 2022 have been fully considered but they are not persuasive.
Applicant argues that Burnham does not teach or suggest changing pressure of the blowing agent upstream of the flow restrictor using a pressure regulator upstream of the flow restrictor.
Examiner respectfully disagrees noting that Burnham teaches the controller sending a signal to the upstream pressure regulator to adjust the upstream pressure of the flow restrictor (Col. 4, Lines 29-31) thus meeting the instant limitation of changing pressure of the blowing agent upstream of the flow restrictor using a pressure regulator upstream of the flow restrictor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Friday 8:00-4:00 MST (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.K./Examiner, Art Unit 1748     
8/22/22
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712